Citation Nr: 1758504	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating  based on individual unemployability due to  service connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to August 1984 and October 1998 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) later in June 2006.  The RO issued a statement of the case (SOC) in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2006.

In November 2007, the Veteran testified during a videoconference hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In July 2012, February 2013, January 2014, and March 2015, the Board remanded the appeal for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the claim for a TDIU (as reflected, most recently, in a May 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In August 2015, the Board denied entitlement to a TDIU.

The Veteran subsequently appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted  a Joint Motion for Partial Remand (JMPR) filed by representatives for both the Veteran and the VA Secretary, vacating the Board's decision as to denial of TDIU, and remanding the claim to the Board for further proceedings consistent with the JMPR.

In June 2017, the Veteran's attorney requested a 90 day extension of time to submit additional evidence in support of the Veteran's claim.  The Board granted such motion in July 2017.  In September 2017, the RO received opinions from a physician dated in June 2017, and from a vocational specialist dated in August 2017, as well as a brief from the Veteran's attorney.  The Veteran, through his attorney, waived initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by Texas Veterans Commission (TVC).  However, in May 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of  private attorney J. Michael Woods (thereby revoking the power of attorney in favor of TVC.  See 38 C.F.R. § 14.631(f)(1) (2017)).  The Board has recognized the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  

The Board's decision addressing the matter of  claim for a TDIU, on a schedular basis, is set forth below.  The matter of  entitlement to TDIU on an extraschedular basis is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  From March 25, 2005 to April 1, 2008, service connection was in effect for: right wrist carpal tunnel syndrome with median nerve involvement, 50 percent disabling; allergic rhinitis, zero percent (noncompensably) disabling prior to October 13, 2006, and 10 percent disabling thereafter; low back strain, 10 percent disabling from April 13, 2005 and 20 percent disabling from November 15, 2007; plantar fasciitis, right foot, 10 percent disabling; plantar fasciitis, left foot, 10 percent disabling; hypertension, 10 percent disabling; hordeolum with cyst, right eyelid, zero percent disabling, and erectile dysfunction, zero percent disabling.  His combined rating was 70 percent prior to November 15, 2007, and 80 percent from November 15, 2007 to April 1, 2008.

3.  Since April 1, 2013, service connection has been in effect for: right wrist carpal tunnel syndrome with median nerve involvement, 30 percent disabling; allergic rhinitis, 30 percent disabling; right lower extremity radiculopathy with sciatic nerve involvement, 10 percent disabling since April 1, 2013 and 20 percent disabling since August 17, 2015; left lower extremity radiculopathy with sciatic nerve involvement, 10 percent disabling since April 1, 2013 and 20 percent disabling since August 17, 2015; bilateral eye meibomianitis with hordeolum, 20 percent disabling; low back strain, 20 percent disabling; plantar fasciitis of the left foot, 10 percent disabling; plantar fasciitis of the right foot, 10 percent disabling; hypertension, 10 percent disabling; and erectile dysfunction, zero percent disabling.  His combined disability rating is 80 percent from April 1, 2013, and 90 percent from August 17, 2015.  These combined ratings incorporate a bilateral factor of 3.4 percent from April 1, 2013, and 4.8 percent from August 17, 2015 for bilateral lower extremity peripheral neuropathy and bilateral plantar fasciitis (for a single 40 percent rating). 

4.  For the periods from March 25, 2005 to April 1, 2008, and since April 1, 2013, the Veteran met or has met the percentage requirements for assignment of a schedular TDIU, and the collective medical and lay evidence indicates that that the functional effects of these disabilities did or have prevented him from performing the physical acts required for substantially gainful employment.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU, from March 25, 2005 to April 1, 2008, and since April 1, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that, given the fully favorable disposition of the claim decided herein, a discussion of whether that VA has satisfied the duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2017).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough. The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a) (2107); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

The Veteran's service-connected disabilities have met the schedular criteria for TDIU during two different periods of this appeal, from the date of his claim, March 25, 2005, to April 1, 2008, and since April 1, 2013.

From March 25, 2005 to April 1, 2008, the Veteran's service-connected disabilities were rated as follows: right wrist carpal tunnel syndrome with median nerve involvement, 50 percent disabling; allergic rhinitis, zero (noncompensably) disabling prior to October 13, 2006, and 10 percent disabling thereafter; low back strain, 10 percent disabling from April 13, 2005 and 20 percent disabling from November 15, 2007; plantar fasciitis, right foot, 10 percent disabling; plantar fasciitis, left foot, 10 percent disabling; hypertension, 10 percent disabling; hordeolum with cyst, right eyelid, zero percent disabling, and erectile dysfunction, zero percent disabling.  His combined rating was 70 percent prior to November 15, 2007, and 80 percent from November 15, 2007 to April 1, 2008.  As the Veteran had one disability rated as 50 percent disabling and a total rating of at least 70 percent, he met the objective criteria under 38 C.F.R. § 4.16 for consideration of a TDIU from March 25, 2005 to April 1, 2008.

Additionally, since April 1, 2013, the Veteran's current service-connected disabilities have been rated as follows:  right wrist carpal tunnel syndrome with median nerve involvement, 30 percent disabling; allergic rhinitis, 30 percent disabling; right lower extremity radiculopathy with sciatic nerve involvement, 10 percent disabling since April 1, 2013 and 20 percent disabling since August 17, 2015; left lower extremity radiculopathy with sciatic nerve involvement, 10 percent disabling since April 1, 2013 and 20 percent disabling since August 17, 2015; bilateral eye meibomianitis with hordeolum, 20 percent disabling; low back strain, 20 percent disabling; plantar fasciitis of the left foot, 10 percent disabling; plantar fasciitis of the right foot, 10 percent disabling; hypertension, 10 percent disabling; and erectile dysfunction, zero percent disabling.  His combined disability rating is 80 percent from April 1, 2013, and 90 percent from August 17, 2015.  These combined ratings incorporate a bilateral factor of 3.4 percent from April 1, 2013, and 4.8 percent from August 17, 2015 for bilateral lower extremity peripheral neuropathy and bilateral plantar fasciitis. 

Thus, from April 1, 2013 forward, the Veteran has a combined rating of at least 80 percent, and with service-connected bilateral lower extremity peripheral neuropathy and bilateral plantar fasciitis stemming from a common etiology and combining, pursuant to 38 C.F.R. §4.25 and §4.26, to a 40 percent evaluation, he also meets the objective criteria under 38 C.F.R. § 4.16 for consideration of a TDIU from April 1, 2013.

Reviewing the evidence regarding his employability, the Veteran reports that he was last employed full-time in March 2005.  He last performed clerical duties for the VA for 20 hours a week from November 2004 to March 2005.  The Veteran has a high school degree as well as two years of college training as an electronic technician.  See, e.g., February 2005 VA Form 21-8940; see also August 2007 VA Form 21-8940.

Turning to the pertinent evidence of record, a January 2006 assessment by the Texas Rehabilitation Commission found that the Veteran could not perform strenuous activities due to pain.  The Veteran reported that, due to his right wrist carpal tunnel syndrome, he could not lift heavy objects, could not do anything that requires precision, and could not do other heavy strenuous chores.  Due to his bilateral plantar fasciitis and low back pain, he could only walk for a half a block before suffering from excruciating pain.

On January 2006 VA examination, the examiner opined that the Veteran was able to secure and maintain employment, but with limitations of lifting, using the right hand and repetitive movements.  The examiner also noted that plantar fasciitis would limit physical employment in terms of prolonged standing or walking.

A February 2006 Social Security Administration (SSA) determination indicated that the Veteran did not have the capacity to meet the basic mental demands of competitive employment.

During his November 2007 DRO hearing, the Veteran asserted that he was unable to work due to his feet, back, and wrist, and that his medications caused drowsiness.

In November 2007, after conducting a physical examination, a private physician opined that the Veteran was very smart and intelligent, and could be retrained and utilized in the workforce.

On November 2007 VA spine examination, the Veteran reported that, during the last year he was employed, he had to miss work 10 or 15 times because of severe episodes of lower back pain.  The examiner opined that functional impairment due to recurrent lower back pain is moderate to moderately severe.

On January 2007 VA eye examination, the examiner noted that the Veteran's eye disability did not result in any incapacitating episodes and had no significant occupational effects on his daily activities.

In April 2008, the Veteran's treating VA physician opined that the Veteran would not be able to work at any type of employment due to his chronic medical conditions in addition to his mental condition.

On March 2013 VA examination, the examiner noted that the Veteran had a normal EMG of the right wrist.  The examiner noted that the Veteran's symptoms from his back disability were inconsistent with normal objective findings.  The examiner opined against a finding that the service-connected disabilities prevented employment.

On June 2013 VA peripheral nerves examination, the examiner noted that there was very limited movement of the right wrist/hand during the exam, but prior to the exam when conducting the history, the Veteran was moving the right wrist and hand back and forth with no limitation and no evidence of discomfort.  Subjective symptoms reported were not consistent with objective findings.  Therefore, the examiner opined that there were no flare-ups and no significant limitation with regard to physical and sedentary employment.

In an August 2013 statement, the Veteran reported that, during the August 2013 peripheral nerves examination, he had a brace on his right hand, and it would have been impossible for him to move his wrist as the examiner stated.  The only hand he would have been able to move back and forth was his left hand. 

A November 2013 VA Disability Benefits Questionnaire (DBQ) indicated that the Veteran's back condition and allergic rhinitis impacted his ability to work.  The Veteran could not lift, he could only walk 10 minutes at a time, once an hour.  He could sit with breaks every 30 minutes, and stand 20 minutes at a time.  He also experienced symptoms of allergic rhinitis during work and while driving.

On August 2014 VA examination, the examiner opined that the Veteran's hypertension, low back, bilateral plantar fasciitis, and allergic rhinitis each had a moderate effect on physical employment and a mild effect on sedentary employment.  The examiner stated that, due to his uncontrolled hypertension, the Veteran was having dizziness, headaches, and irritability, and he could not perform any type of work when he had those problems.  Due to his bilateral plantar fasciitis, he had periodic pain in the bottom of both feet, especially from prolonged standing and walking.  Due to his degenerative disc disease on his lumbar spine, he had constant low back pain.  Due to his allergic rhinitis, despite taking medications which afforded him only temporary relief, he continued to have constant sneezing, runny nose with some shortness of breath, watery eyes and itchiness, and it is hard to concentrate on what he is doing when confronted with this problem. 

In its March 2015 Remand, the Board noted that the August 2014 VA examiner failed to address the Veteran's contentions related to functional limitations caused by the medications he took for his service-connected conditions.  Additionally, the Board noted that the August 2014 VA examination did not discuss the Veteran's limitations caused by his service-connected bilateral lower extremity radiculopathy.  Therefore, the Board found that another examination was necessary. 

On May 2015 VA examination of the back and peripheral nerves, the examination report noted that the Veteran had constant back pain with standing or sitting long periods, as well as when going from a seated position to standing.  The examiner reported the back condition had mild impact on physical and sedentary jobs.  The Veteran's carpal tunnel syndrome was found to have a mild to moderate impact on physical employment, and minimal impact on sedentary employment.  The examiner further concluded that the Veteran's service connected disabilities caused a minimal impact on his ability to seek, secure, and maintain substantially gainful sedentary employment that did not require typing for more than three hours per day. The examiner also noted that the Veteran's pain medications did not result in a major impairment on his ability to seek, secure, and maintain substantially gainful physical or sedentary employment.

A September 2015 disability benefits questionnaire indicated that, with regard to his bilateral plantar fasciitis, the Veteran could not do any running or heavy lifting, or stand for prolonged periods of time without pain in his feet.  The examiner found that the Veteran's back condition impacted his ability to work, and noted that he was unable to do any heavy lifting, running or strenuous activities.  The examiner also found that the Veteran's carpal tunnel syndrome impacted his ability to work, and noted that he required rest to regain function of the wrist.

In the November 2016 JMPR, the parties agreed that the May 2015 VA examiner did not fully discuss the level of functional impact that the Veteran's medication for his service-connected disabilities caused.  In describing the Veteran's medications, the May 2015 VA examiner only noted the Veteran's use of naproxen for his service-connected back and his psychological medication without addressing the medications for his hypertension or other medicines, including hydrocodone.  The JMPR also found that the Board should reconcile its reliance on the March 2013 VA medical examination in light of its previous concerns regarding this examination in January 2014 (the Board did not appear to rely upon the findings of the March 2013 examiner when adjudicating the claim for increased rating for carpal tunnel syndrome).

Following the JMPR, the Veteran submitted two private opinions in support of his claim for TDIU.

A June 2017 opinion from Dr. H.S. found that, following a review of the claims file and interview of the Veteran, the Veteran is more likely than not unable to maintain substantially gainful employment due to the combined effects caused by his service-connected impairments, as well as the side effects caused by prescribed medications.  The examiner noted that the Veteran's medications for his allergic rhinitis and hypertension make him feel drowsy and dizzy.  He falls asleep several times a day due to his medication, and would have difficulty staying focused for a 7 hour work day.

Additionally, an August 2017 opinion from a vocational expert found that the Veteran is permanently precluded from performing work on a substantial gainful level due to the severity of his service-connected impairments.  The examiner noted that, following service, the Veteran had worked in maintenance, as a chef, in lawn service, and construction.  She stated that, based on review of various research studies, the Veteran would be expected to miss more days of work than that is tolerated by most employers. 

The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service-connected disabilities on his employability.  When looking at the effects of the Veteran's service-connected disabilities in the aggregate, the Board finds that the Veteran is not capable of obtaining and maintaining substantially gainful employment during the time periods under consideration.

The record shows that he is currently unemployed and has been unemployed since March 2005.  The record also shows that at least two of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect his physical ability to perform work on a consistent or continual basis, in either a sedentary or physical setting.

Thus, the evidence is at least evenly balanced as to whether the functional impairment caused by the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from March 25, 2005 to April 1, 2008, and since April 1, 2013.  

ORDER

For the periods from March 25, 2005, to April 1, 2008, and from  April 1, 2013, a schedular TDIU is granted, subject to the legal authority  governing the payment of compensation.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to TDIU, on an extraschedular basis, for the period from April 1, 2008 to April 1, 2013 is warranted.

Under 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to VA's Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from granting a total rating under section 4.16(b), because the authority to grant such a rating is vested specifically in VA's Director of Compensation Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to VA's Director of Compensation Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that the Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Between April 1, 2008 and April 1, 2013, the Veteran's service-connected disabilities were rated as follows: right wrist carpal tunnel syndrome with median nerve involvement, 30 percent disabling; allergic rhinitis, rated 10 percent disabling prior to March 20, 2013, and 30 percent disabling from March 20, 2013; low back strain, 20 percent disabling; plantar fasciitis, right foot, 10 percent disabling; plantar fasciitis, left foot, 10 percent disabling; hypertension, 10 percent disabling; hordeolum with cyst, right eyelid, zero percent disabling prior to March 27, 2013, and 20 percent disabling (recharacterized as bilateral eyes meibomianitis with hordeolum) since March 27, 2013; and erectile dysfunction, zero percent disabling. The Veteran's combined disability rating was 60 percent from April 1, 2008 to March 20, 2013, 70 percent from March 20, 2013 to March 28, 2013, and 80 percent disabling March 28, 2013.  Each of these combined ratings incorporated a bilateral factor of 1.9 percent for bilateral plantar fasciitis.  After combining the 10 percent ratings for plantar fasciitis of the left and right foot, the rating becomes a single, 20 percent rating.  38 C.F.R. §4.25 and §4.26.  Despite this, none of the Veteran's service-connected disabilities were rated as 40 percent disabling or higher, and thus he did not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16 (a).

Because the Veteran's service-connected disabilities did not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) between April 1, 2008 and April 1, 2013, this issue is remanded.  On remand, the RO must refer the case to the Director of Compensation Service to determine whether TDIU should be assigned on an extraschedular basis from April 1, 2008 to April 1, 2013.

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities. 


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Then , refer the case to the Director of VA's Compensation Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted during the period from April 1, 2008 and April 1, 2013.

3.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claim for entitlement to TDIU on an extraschedular basis from April 1, 2008 to April 1, 2013, in light of all pertinent evidence and legal authority.

4.  If any claim(s) on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


